FORM FOR NON-EMPLOYEE DIRECTORS

IKON OFFICE SOLUTIONS, INC.

2006 OMNIBUS EQUITY COMPENSATION PLAN

STOCK UNIT GRANT

The Board of Directors of IKON Office Solutions, Inc. has determined to grant to
you a stock unit that includes dividend equivalents under the IKON Office
Solutions, Inc. 2006 Omnibus Equity Compensation Plan (the “Plan”). The terms of
the grant are set forth in the Stock Unit Grant Agreement (the “Grant”) provided
to you. The following provides a summary of the key terms of the Grant; however,
you should read the entire Grant, along with the terms of the Plan, to
understand the Grant fully.

SUMMARY OF STOCK UNIT GRANT

         
Participant:
    —  
Date of Grant:
    __________ __, 200_  
Total Number of Stock Units Granted:
    —  
Vesting Schedule:
  Fully vested on the Date of Grant

Distribution of Stock Units:
  Termination as a Non-Employee Director

 
  for any reason


1

IKON OFFICE SOLUTIONS, INC.

2006 OMNIBUS EQUITY COMPENSATION PLAN

STOCK UNIT GRANT AGREEMENT

This STOCK UNIT GRANT AGREEMENT, dated as of      , 200     (the “Date of
Grant”), is delivered by IKON Office Solutions, Inc. (“IKON”), to      (the
“Participant”).

RECITALS

A. The IKON Office Solutions, Inc. 2006 Omnibus Equity Compensation Plan (the
“Plan”) provides for the grant of stock units (“Stock Units”), which represent
the right to receive one or more shares of common stock, no par value per share,
of IKON (“Common Stock”), on a future distribution date. The Plan also permits
the granting of dividend equivalents with Stock Units.

B. The Board of Directors of IKON has decided to make a Stock Unit grant, with
dividend equivalents, subject to the terms and conditions set forth in this
Stock Unit Grant Agreement (the “Agreement”) and the Plan, as an inducement for
the Participant to promote the best interests of IKON and its shareholders. The
Participant may receive a copy of the Plan by contacting      , at      .

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Stock Units. Subject to the terms and conditions set forth in this
Agreement and the Plan, IKON hereby grants to the Participant      Stock Units
(the “Deferred Units”). The Deferred Units will be distributed in accordance
with Paragraph 4 below.

2. Deferred Unit Account. IKON shall establish and maintain a Deferred Unit
account, as a bookkeeping account on its records (the “Deferred Unit Account”),
for the Participant and shall record in such Deferred Unit Account the number of
Deferred Units granted to the Participant. The Participant shall not have any
interest in any fund or specific assets of IKON by reason of this grant or the
Deferred Unit Account established for the Participant.

3. Vesting. The Participant shall be fully vested in the Deferred Units awarded
pursuant to this Agreement on the Date of Grant.

4. Distribution. Unless an Unforeseeable Emergency (as defined in Paragraph 5)
occurs and the Participant makes an election pursuant to Paragraph 5, after the
termination of the Participant’s Directorship, for any reason or no reason, with
IKON (the “Distribution Date”), IKON will distribute to the Participant all of
the Deferred Units then credited to the Participant’s Deferred Unit Account as
of such date (the “Distributable Units”). As soon as administratively
practicable after the Distribution Date, all Distributable Units will be
converted to an equivalent number of shares of Common Stock, and the Participant
shall receive a single sum distribution of such shares of Common Stock, which
shall be issued under the Plan.

5. Unforeseeable Emergency. The Participant may have a Distribution Date sooner
than that provided in Paragraph 4 if the Participant experiences an
Unforeseeable Emergency and the Committee (as defined in the Plan) approves a
distribution to the Participant on account of the Unforeseeable Emergency. Any
such distribution shall be in accordance with, and limited to that permitted
under, section 409A(a)(2)(B)(ii) of the Internal Revenue Code of 1986, as
amended (the “Code”) and corresponding regulations. A distribution pursuant to
this Paragraph 5 shall reduce the number of Deferred Units credited to the
Participant’s Deferred Unit Account. For purposes of this Agreement, an
“Unforeseeable Emergency” shall have the meaning set forth in section
409A(a)(2)(B)(ii) of the Code and corresponding regulations.

6. Dividend Equivalents. From the Date of Grant through the date the Deferred
Units are distributed pursuant to Paragraph 4 or 5, if any cash dividends are
declared with respect to shares of Common Stock, a cash payment will be paid to
the Participant equal to the value of the dividend that would have been paid if
such Deferred Units granted to the Participant pursuant to this Agreement at the
time of the declaration of the dividend had been shares of Common Stock. The
dividend equivalents will be paid to the Participant as soon as administratively
practicable after dividends are paid to shareholders holding shares of Common
Stock.

7. Change in Control. The provisions set forth in the Plan applicable to a
Change in Control (as defined in the Plan) shall apply to the Deferred Units,
and, in the event of a Change in Control, the Committee may take such actions as
it deems appropriate in accordance with the terms of the Plan and the
requirements of section 409A of the Code.

8. Acknowledgment by Participant. By receipt of this grant, the Participant
hereby acknowledges that with respect to any right to distribution pursuant to
this Agreement, the Participant is and shall be an unsecured general creditor of
IKON without any preference as against other unsecured general creditors of
IKON, and the Participant hereby covenants for himself or herself, and anyone at
any time claiming through or under the Participant, not to claim any such
preference, and hereby disclaims and waives any such preference that may at any
time be at issue, to the fullest extent permitted by applicable law.

9. Restrictions on Issuance or Transfer of Shares of Common Stock.

(a) The obligation of IKON to deliver shares of Common Stock upon the
distribution of the Deferred Units shall be subject to the condition that if at
any time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Common Stock, the shares of Common
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of the shares of
Common Stock and the payment of cash to the Participant pursuant to this
Agreement is subject to any applicable taxes and other laws or regulations of
the United States or of any state having jurisdiction thereof.

(b) The Participant agrees to be bound by IKON’s policies regarding the transfer
of the shares of Common Stock and understands that there may be certain times
during the year in which the Participant will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging or encumbering any
shares of Common Stock received under this Agreement.

(c) As soon as reasonably practicable after the Distribution Date a certificate
representing the shares of Common Stock that are distributed shall be issued to
the Participant.

10. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. This grant is subject to the
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares of Common Stock, (iii) changes in
capitalization of IKON, and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising. By receiving this grant, the Participant hereby agrees to be
bound by the terms and conditions of the Plan and this Agreement. The
Participant further agrees to be bound by the determinations and decisions of
the Committee with respect to this Agreement and the Plan and the Participant’s
rights to benefits under this Agreement and the Plan and agrees that all such
determinations and decisions of the Committee shall be binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under this Agreement and the Plan on behalf of the Participant.

11. No Rights as Shareholder. The Participant shall not have any rights as a
shareholder of IKON, including the right to any cash dividends (except as
provided in Paragraph 6), or the right to vote, with respect to any Deferred
Units.

12. No Guarantee of Continued Directorship. The grant of the Deferred Units and
dividend equivalents shall not confer upon the Participant any right to continue
or be retained as a Director of IKON.

13. Assignment and Transfers. No Deferred Units or dividend equivalents awarded
to the Participant under this Agreement may be transferred, assigned, pledged or
encumbered by the Participant, and Deferred Units and dividend equivalents shall
be distributed during the lifetime of the Participant only for the benefit of
the Participant. Any attempt to transfer, assign, pledge or encumber the
Deferred Units or dividend equivalents by the Participant shall be null, void
and without effect. The rights and protections of IKON hereunder shall extend to
any successors or assigns of IKON. This Agreement may be assigned by IKON
without the Participant’s consent.

14. Withholding. If required by applicable law, the Participant shall pay to
IKON, or make other arrangements satisfactory to IKON to provide for the payment
of, any federal, state, local or other taxes that IKON is required to withhold
with respect to the grant or distribution of the Deferred Units and dividend
equivalents. The Participant may elect to satisfy any tax withholding obligation
of IKON with respect to the Deferred Units by having shares of Common Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

15. Effect on Other Benefits. The value of shares of Common Stock and dividend
equivalents distributed with respect to the Deferred Units shall not be
considered eligible earnings for purposes of any other plans maintained by IKON.
Neither shall such value be considered part of the Participant’s compensation
for purposes of determining or calculating other benefits that are based on
compensation, such as life insurance.

16. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

17. Notice. Any notice to IKON provided for in this instrument shall be
addressed to IKON in care of the Plan Administrator at the principal corporate
office of IKON, and any notice to the Participant shall be addressed to such
Participant at the current address shown in the records of IKON, or to such
other address as the Participant may designate to IKON in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

18. Section 409A of the Code. Notwithstanding anything in the Plan or this
Agreement to the contrary, the Committee may, without the Participant’s consent,
amend this Agreement to comply with the requirements of section 409A of the Code
and any corresponding guidance and regulations issued under section 409A of the
Code to the extent it is subsequently determined, in the sole discretion of the
Committee, that such amendments are necessary for this grant to comply with the
requirements of section 409A of the Code.

IN WITNESS WHEREOF, IKON has caused its duly authorized officer to execute this
Stock Unit Grant Agreement effective as of the Date of Grant.

IKON OFFICE SOLUTIONS, INC.

By:
Name:
Title:


2